Citation Nr: 1123379	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to September 29, 2005, and in excess of 70 percent, since September 29, 2005, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date prior to April 1, 2009 for the grant of service connection for Gulf War Syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966 and from January 1991 to July 1991; he also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air and Army National Guard.

This appeal came to the Board of Veterans' Appeals (Board) initially on appeal of an April 2005 rating decision in which the RO, in pertinent part, granted service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder not otherwise specified (NOS) (claimed as PTSD) and assigned an initial 10 percent rating, effective August 12, 2004.  In a July 2006 rating decision, the RO recharacterized the Veteran's psychiatric disorder as PTSD and assigned a 30 percent rating, effective December 20, 2005.  By a November 2006 rating decision, the RO assigned an initial 30 percent rating, effective August 12, 2004 and a 70 percent rating, effective September 29, 2005, for PTSD.  The Veteran perfected an appeal to the initial disability ratings assigned for PTSD. 

In an August 2007 rating decision, the RO denied entitlement to a TDIU.  The Veteran perfected an appeal to the denial of a TDIU.

In a November 2009 decision, the Board, in pertinent part, remanded the first two issues for additional development.  

Subsequently, in a September 2010 rating decision, the RO granted service connection for Gulf War Syndrome (previously claimed as polymyalgia rheumatic, muscle and joint pain of the neck, spine, shoulders, elbows, wrists, hands, hips, knees, and ankles) and assigned an initial 40 percent rating, effective April 1, 2010.  In October 2010, the Veteran filed a notice of disagreement (NOD) with regard to the effective date assigned for the grant of service connection.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional development is warranted on the Veteran's claims.

As noted above, in a September 2010 rating decision, the RO granted service connection for Gulf War Syndrome (previously claimed as polymyalgia rheumatic, muscle and joint pain of the neck, spine, shoulders, elbows, wrists, hands, hips, knees, and ankles) and assigned an initial 40 percent rating, effective April 1, 2010.  In October 2010, the RO received the Veteran's NOD with regard to the effective date assigned for the grant of service connection for Gulf War Syndrome in a September 2010 rating decision.  A statement of the case (SOC) has not been issued as it relates to this issue.  The Board is required to remand the case for an SOC in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

In a July 2009 VA statement, his Vet Center readjustment counseling therapist indicated that the Veteran's PTSD and medical problems have continued to have marked interference with his employment, noting that the Veteran was approved for Social Security Administration (SSA) disability benefits on December 19, 2005, following a job-related injury.  A review of the information of record indicates that VA has not undertaken efforts to obtain SSA records.  A remand is warranted to attempt to obtain such records before a decision on the claims can be made.

Here, the Board's review also reveals that there are possible outstanding VA and Vet Center medical records that may bear on the Veteran's claims.  The claims file contains only selected VA treatment records from the Boston VA Healthcare System and none from the Brockton Vet Center.  The Board emphasizes that records generated by VA facilities and Vet Centers that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA should obtain all outstanding pertinent VA and Vet Center medical records.

Similarly, when VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here, the Veteran indicated on a July 2004 VA Form 21-4124, that he had received treatment at the Cape Cod Hospital in Hyannis for muscle and joint pain.  During a August 22, 2005 VA Med/Rheumatology appointment, the Veteran reported that he was initially treated by Dr. Trout in Hyannis beginning in May 2003; that he was also followed by Dr. Miley at the New England Baptist Hospital beginning in September 2004; and the Dr. Miley later referred him to Dr. J. Coblyn at Brigham and Women's Hospital, where he was seen in July 2005.  On remand, the Veteran should be asked to identify and sign authorization(s) for release of medical records from private healthcare providers, in particular for the healthcare providers identified above and for records related to his December 2005 job-related injury, including any workers' compensation and Office of Personnel Management (OPM) records.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the Veteran has met the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) since September 29, 2005 and has been considered unemployable by SSA since December 19, 2005.  As the Veteran was recently granted service connection for hearing loss in the left ear and for Gulf War Syndrome, another examination is warranted to ascertain the nature and severity of the Veteran's service-connected disabilities and whether they render him unemployable.

The Board notes that the claim for TDIU is inextricably intertwined with the higher initial rating and earlier effective date claims.  As such, the Board will defer resolution of the TDIU claim at this juncture, because such action by the Board would be premature pending the additional development of the Veteran's claims for higher initial ratings for PTSD and for an earlier effective date for the grant of Gulf War Syndrome to ascertain the nature and severity of the Veteran's service-connected disabilities and whether they render him unemployable without regard to nonservice-connected disabilities.  In this regard, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2010); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC addressing the claim for entitlement to an effective date prior to April 1, 2009 for the grant of service connection for Gulf War Syndrome.  Along with the SOC, furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for perfecting an appeal as to this issue.

The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above (entitlement to an earlier effective date for the grant of service connection for Gulf War Syndrome) may be obtained only if a timely appeal is perfected.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Boston and Brockton VAMCs between April 27, 2006 and June 18, 2009, and between July 28, 2009 and December 9, 2009, and since January 13, 2010, and from the Vet Center in Brockton, Massachusetts.  All records and/or responses received should be associated with the claims file.

3.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who treated him for a December 2005 job-related back injury and ask him to provide authorization to enable VA to obtain all pertinent records from: Dr. Trout of Hyannis; Dr. Miley at the New England Baptist Hospital; Dr. J. Coblyn at Brigham and Women's Hospital; the Cape Cod Hospital in Hyannis; and copies of all records pertaining to a December 2005, job-related back injury, to include any worker's compensation records and OPM records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completion of 1, 2, 3 and 4 above, schedule the Veteran for appropriate VA examination(s), to ascertain the nature and severity of the Veteran's service-connected disabilities and whether they render him unemployable.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history, subjective complaints, and lay statements of record.  All appropriate tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities-PTSD, Gulf War Syndrome, tinnitus, and bilateral hearing loss-alone, or together, render him unable to secure or follow a substantially gainful occupation.

The examiner(s) should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner(s) should state the reason(s) why.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's higher rating and TDIU claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether "staged rating," pursuant to the decisions in Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


